


110 HR 6970 IH: AmericaView Authorization

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6970
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Regula (for
			 himself and Ms. Herseth Sandlin)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize a comprehensive program of nationwide access
		  to Federal remote sensing data, to promote its use for education, workforce
		  training and development, applied research, and to support Federal, State,
		  tribal, and local government programs.
	
	
		1.SHORT TITLEThis Act may be cited as the
			 AmericaView Authorization
			 Act.
		2.FINDINGSCongress finds the following:
			(1)When Federal remote sensing data is
			 available in a cost-effective and timely manner, State and local governments
			 and educational institutions are able to develop new scientific, educational,
			 and practical applications for the data and to adopt new tools for applied
			 research, education, and training, as evidenced by the success of the United
			 States Geological Survey pilot projects, OhioView and Gateway to Earth.
			(2)Increased access
			 to remote sensing data through State data archives benefits user communities
			 that have traditionally struggled to afford the data as follows:
				(A)Educators train
			 college students for technology careers in remote sensing and train teachers
			 that remote sensing data can enhance student learning in elementary and
			 secondary education.
				(B)Historically black
			 colleges and universities partner with StateView universities to enhance
			 learning and training opportunities for its students.
				(C)Native Americans
			 provide training and education in the use and application of remote sensing
			 data for Native American students and developing satellite-based applications
			 for managing reservation resources.
				(3)Universities and
			 State and local government agencies use remote sensing data to support
			 practical purposes, including—
				(A)monitoring the
			 health of national lands and forests;
				(B)monitoring crop
			 progress, assessing damage, and predicting crop yield;
				(C)assisting with
			 transportation and land-use planning in the urban areas of the Nation;
				(D)predicting and
			 assisting with the management of human disease outbreaks; and
				(E)assessing and
			 managing natural disasters.
				(4)The AmericaView
			 program is uniquely positioned to help each State address remote sensing data
			 infrastructure issues and to expand the use and benefits of remote sensing data
			 to each State.
			3.DEFINITIONSAs used in this Act:
			(1)AmericaView
			 programThe term
			 AmericaView program means the national AmericaView program of the
			 USGS, comprised of the AmericaView project and AmericaView.
			(2)AmericaView
			 projectThe term
			 AmericaView project means the USGS data archive, development,
			 maintenance, and product distribution program conducted at the EROS Data
			 Center.
			(3)AmericaViewThe term AmericaView means the
			 national nonprofit collaboration of StateView participants cooperating with the
			 EROS Data Center to achieve the purposes of the AmericaView program.
			(4)Educational
			 institutionThe term
			 educational institution means any public or private elementary or
			 secondary school, vocational school, correspondence school, business school,
			 college (including a junior college and teachers’ college) normal school,
			 professional school, university, or scientific or technical institution, or any
			 other institution that furnishes education.
			(5)EROS Data
			 CenterThe term EROS
			 Data Center means the data management, systems development, and research
			 field center of the USGS.
			(6)National Spatial
			 Data InfrastructureThe term
			 national spatial data infrastructure means the technology,
			 policies, standards, and human resources necessary to acquire, process, store,
			 distribute, and improve utilization of geospatial data for the Nation,
			 established by Executive Order 12906, dated April 11, 1994 (Coordinating
			 Geographic Data Acquisition and Access: The National Spatial Data
			 Infrastructure).
			(7)Remote sensing
			 dataThe term remote
			 sensing data means all information acquired from above the surface of
			 the Earth by satellite or airplane.
			(8)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the USGS.
			(9)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.
			(10)StateViewThe term StateView means the
			 AmericaView program of an individual State, comprised of educational
			 institutions and State and local governments.
			(11)USGSThe
			 term USGS means the United States Geological Survey.
			4.AMERICAVIEW
			 PROGRAM
			(a)In
			 GeneralThe Secretary shall
			 maintain a nationwide program to advance the availability, timely distribution,
			 and widespread use of remote sensing data and technology in each State.
			(b)PurposesThe purposes of the AmericaView program are
			 to—
				(1)increase accessibility and expand the use
			 of remote sensing data in a standard, easy-to-use format to Federal, State,
			 local and tribal governments, communities, educational institutions, and the
			 commercial sector;
				(2)assist each State
			 in establishing the infrastructure necessary to archive and distribute remote
			 sensing data;
				(3)ensure that the
			 National Satellite Land Remote Sensing Data Archive of the USGS and State
			 remote sensing data archives support and comply with other Federal programs
			 related to national data infrastructure, homeland security, and national
			 defense; and
				(4)provide remote sensing data to the national
			 spatial data infrastructure.
				(c)Activities
				(1)AmericaView
			 projectThe Secretary,
			 through the AmericaView project, shall support the remote sensing data research
			 and educational programs of each State by cooperating with the States to
			 identify new remote sensing data needs and infrastructure and to define,
			 consolidate, and maintain its data requirements.
				(2)AmericaViewThe Secretary, through the AmericaView
			 program, shall maintain AmericaView in each State to—
					(A)share and cooperate in the development of a
			 freely and publicly accessible remote sensing data archive and distribution
			 infrastructure;
					(B)cooperate with the
			 AmericaView project to develop nationally consistent standards for remote
			 sensing data archives in the State;
					(C)expand the number
			 of remote sensing data courses taught at educational institutions, and provide
			 training, remote sensing data, and teaching tools to educators;
					(D)expand remote
			 sensing data research at research educational institutions;
					(E)expand the
			 knowledge and use of remote sensing data and data products in the current
			 workforce through outreach programs, workshops, and other training
			 opportunities;
					(F)build partnerships
			 with local governments to identify unique research and development needs and
			 foster remote sensing pilot projects;
					(G)promote
			 cooperation and sharing of expertise about remote sensing data among the
			 participating State and within each participating State; and
					(H)enable the States
			 to provide remote sensing data to the EROS Data Center.
					(3)GrantsThe Secretary shall annually award grants
			 to sustain and develop StateView programs.
				(4)Federal Partner
			 Advisory Committee
					(A)In
			 GeneralThe Secretary shall maintain an advisory committee to
			 advise the Director of the USGS about the AmericaView program.
					(B)Membership and
			 AppointmentThe committee
			 shall consist of a representative from AmericaView, the USGS, the Department of
			 Agriculture, and a representative of such other agencies as the Director may
			 designate.
					5.AUTHORIZATION OF
			 APPROPRIATIONSThere is
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out this Act for each of the fiscal years 2009 through 2014.
		
